Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 1 of 13 PagelD 1

AO 91 (Rev. 11/11) Criminal Complaint ae

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida 20:9 OCT 22 ‘PM 2:03

U.S. DISTRICT COURT
MIDOLE DISTRICT OF FLORIDA
FORT MYERS, FLORIDA

219-mj-| |33-M LY)

United States of America
Vv.

MICHAEL TAYLOR BRANHAM Case No.

Nm Name Nee” Nee” eae Nee ee”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Jan. 14, 2019 to Jan. 21, 2019 in the county of Sarasota in the
Middle District of Florida , the defendant(s) violated:

 

Code Section Offense Description
18 U.S.C. § 844(e) Making a False Threatening Communication (Fire and/or Explosive)

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet.

SR os OY

Complainant's signature

Christopher Tissot, Task Force Agent, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 10/22/2019 ff

Judge's signature

City and state: Fort Myers, Florida Mac R. McCoy, U.S. Magistrate Judge

 

Printed name and title
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 2 of 13 PagelD 2

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Christopher Tissot, being duly sworn, depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. Your Affiant is a Special Agent with the Florida Department of Law
Enforcement (FDLE) assigned to the Cyber High-Tech Crimes Unit, and has been so
employed since June 19, 2015. Your Affiant’s current duties include cybercrime
investigations, specifically network intrusion investigations, as well as cybercrime
intelligence. Prior to being hired by the FDLE, your Affiant was employed with the
Charlotte County Sheriff's Office (CCSO) for approximately 13 years. While
employed with the CCSO, your Affiant held many different positions to include a
Detective with the Criminal Investigations Division, as well as a Detective with the
Major Crimes Unit. From January 2013 until June 2015, your Affiant worked full-
time with the Federal Bureau of Investigation’s (FBI) Child Exploitation Task Force
out of the Fort Myers, Florida office. During this time, your Affiant investigated
individuals who produced, possessed, and distributed child pornography via the
Internet. Your Affiant investigated both state and federal child pornography
violations.

2. Your Affiant is currently a Task Force Agent (TFA) with the FBI and is
assigned to the Tampa Division’s Cyber Crimes Task Force. Your Affiant’s duties
include investigating cybercrime violations, some of which include network intrusion
investigations, business e-mail compromise investigations, and ransomware

investigations. Your Affiant has made arrests and conducted searches pertaining to
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 3 of 13 PagelD 3

these types of investigations. Your Affiant has attended specialized training and
holds numerous certifications pertaining to cybercrime investigations, specifically
network security/network intrusion investigations. During your Affiant’s tenure as
TFA, your Affiant has participated in numerous investigations of criminal activity,
including, but not limited to, the investigation of computer intrusion matters,
intellectual property rights, and child pornography violations. Your Affiant has
participated in the execution of numerous search warrants and assisted in seizing
evidence of various criminal violations. Many of the search warrants your Affiant
has dealt with involved the use of computers and other electronic media to commit
cyber-related crimes such as network intrusions and other cybercrime related.
violations. As a TFA, your Affiant is authorized to investigate violations of the laws
of the United States and to execute arrest and search warrants issued under the
authority of the United States.

3. This affidavit is submitted in support of a criminal complaint against
Michael Taylor BRANHAM (DOB: March 31, 1992) (“BRANHAM”) for violations
of federal law, namely, 18 U.S.C. § 844(e) (Making Threats Using an Instrument of
Interstate Commerce). Because this affidavit is being submitted in support of a
criminal complaint, I have not included each and every fact known to me concerning
this investigation. Rather, I have set forth only the facts that I believe are necessary
to establish probable cause that BRANHAM has committed violations of the above-

referenced statutes.
Case 2:19-mj-01133-MRM Document 1 Filed 10/22/19 Page 4 of 13 PagelD 4

STATUTORY BACKGROUND

4. Under 18 U.S.C. § 844(e), “whoever, through the use of mail,
telephone, telegraph, or other instrument of interstate or foreign commerce, or in or
affecting interstate or foreign commerce, willfully makes any threat, or maliciously
conveys false information knowing the same to be false, concerning an attempt or
alleged attempt being made, or to be made, to kill, injure, or intimidate any
individual or unlawfully to damage or destroy any building, vehicle, or other real or
personal property by means of fire or an explosive shall be imprisoned for not more

than 10 years or fined under this title, or both.”

BACKGROUND ON INTERNET PROTOCOL (IP) ADDRESSES AND
VIRTUAL PRIVATE NETWORKS (VPNs)

5. Internet computers identify each other by an Internet Protocol or IP
address. When a computer connects to the Internet, the Internet Service Provider
(ISP) providing the Internet connection assigns that computer a specific numerical
identifier called an IP address. The IP address allows the computer to communicate
with the Internet. ISPs control blocks of IP addresses and only assign a given IP
address to one customer at a time. Your Affiant knows that these IP addresses can
assist law enforcement in finding a the actual physical location of a particular
computer that is connected to the Internet. Once an IP address is known, a
subpoena can be issued to the appropriate ISP for business records related to the
subscriber assigned to that IP address at a particular time and date. The ISP will

typically provide information concerning the name, address, and other identifying
‘Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 5 of 13 PagelID 5

information of the subscriber using the particular ISP. This process has proven to be
very reliable in identifying suspects who are using the Internet to perpetrate crimes.

6. A VPN, or Virtual Private Network, refers to software that is utilized to
encrypt users’ Internet traffic by hiding their IP address. When an individual utilizes
a VPN, their Internet traffic is routed through a remote VPN server; the server
depends on which VPN service is being utilized. The VPN server then sends the
Internet traffic to its destination (e.g., Google.com) with a new IP address. The new
IP address is generally one that is owned/leased by the VPN company, not the IP
address assigned to the individual user by their own ISP. All of the information that
is sent to and from the VPN server to the individual is encrypted.

BACKGROUND ON CLOUD COMPUTING SERVICE PROVIDERS AND
DIGITAL OCEAN

7. Cloud Computing Service Providers are companies that offer network
services and infrastructure in the cloud. This allows companies and businesses to
rent, or lease, infrastructure and services via the Internet, instead of purchasing and
storing their own physical infrastructure and storing the equipment on site. There
are many companies that offer these types of services, such as Amazon, Microsoft,
and Digital Ocean.

8. Digital Ocean is a company that provides cloud computing services to
individuals and businesses, specifically offering “Droplets.” Droplets are scalable
computing platforms, or Virtual Private Servers, that allows individuals to operate

servers in the cloud utilizing Digital Ocean’s resources. Many businesses and
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 6 of 13 PagelD 6

individuals utilize these cloud servers to offer VPN services to customers. Digital
Ocean operates numerous servers in the United States as well as in Canada, Europe,
India, and Singapore.

BACKGROUND ON “GUERRILLAMAIL”

9. “Guerrillamail” is an anonymizing e-mail service that provides
disposable temporary e-mail addresses to their customers. Their website provides »
their customers with a random e-mail address that can be used to send e-mails,
including attachments, to any other e-mail address. Guerrillamail does not have a
sign-up process that requires any identifying information, and passwords are not
required to access e-mails. Guerrillamail instead provides an Inbox ID that a
customer uses to access their inbox. Customers can also customize their Inbox ID if
they do not want to use the randomly-generated Inbox ID provided. When that
customer sends an e-mail, the Inbox ID is scrambled, so that another customer does
not know the actual Inbox ID. A customer can also provide the scrambled e-mail
address to receive e-mails. For example, a customer may have an Inbox ID of
fdle1234@guerrillamail.com and their e-mail address would appear as
fuxb9r+duz70ts41k0vw@guerrillamail.com when that customer sends e-mail to
another person. All e-mail addresses last forever, and anyone can access that
customer’s e-mails if they know the Inbox ID. Additionally, e-mail messages are
held for one hour before they are deleted, regardless of whether the customer checks
their messages or not. Guerrillamail can be accessed on a desktop, and it recently

launched an application on Google Play for Android users. Although Guerrillamail
5
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 7 of 13 PagelD 7

is an anonymizing e-mail service, when an individual sends an e-mail message with
the service, the individual’s actual, or originating, IP address is included in the
“header” information of the e-mail message.

PROBABLE CAUSE

10. Onor about November 14, 2018, your Affiant was requested to assist
Task Force Officer (TFO) Alexander Grandy of the FBI with an investigation
involving numerous bomb hoax e-mail messages and online tip submissions that
were being sent by unknown individual(s) to a variety of government agencies
throughout the United States purporting to be from an activist group called
“BlackBloc.”

11. Between October 29, 2018 and December 18, 2018, more than 30 bomb
hoax e-mail messages utilizing the anonymous e-mail service Guerrillamail were sent
to numerous government agencies and school districts throughout the United States.
The content of the e-mail messages that were sent all appeared to be similar in
nature. Below is an example of one of the e-mail messages that was sent utilizing the
Guerrillamail service:

Me and 7 other BlackBloc members have placed a total of 45 cyanide bombs

in 16 jail facilities throughout Florida. We give you guys 5 hours to

completely clear your jail facilities and the properties. The explosions will be
able to reach a 1-3 mile diameter surrounding the jail facilities. We want these
buildings gone and if people stay they will die but we do not want this. The
countdown starts once the last warning e-mail is received by you guys and you
have seen no more for a total of 6 minutes.

12. Your Affiant obtained several of the originating IP addresses that were

identified in the header information of the bomb hoax e-mail messages that were

6
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 8 of 13 PagelD 8

sent. Your Affiant utilized several publicly available databases and discovered all of
the originating IP addresses were registered to the cloud infrastructure provider, |
Digital Ocean.

13. Your Affiant submitted a Grand Jury Subpoena to Digital Ocean
requesting the subscriber information in reference to the customers who were
leased/assigned the Digital Ocean IP addresses that were associated with the bomb
hoax e-mail messages.

14. On November 29, 2018, Digital Ocean responded and advised that
“INNOVATIVE CONNECTING PTE. LIMITED,” a company registered in
Singapore and based in China, was assigned the IP addresses in question. Innovative
Connecting is a company that offers VPN services to its customers. Your Affiant
discovered Innovating Connecting leases numerous servers, or Droplets, from Digital
Ocean to support the infrastructure of their VPN service.

15. Your Affiant was able to ascertain contact information for an employee
with Innovative Connecting, and subsequently served the company with a Grand
Jury Subpoena requesting subscriber information in reference to the originating IP
addresses that connected to their VPN servers within Digital Ocean, who were then
assigned the Digital Ocean IP addresses that were used to send the bomb hoax e-mail
messages. After several days of communications with Innovative Connecting, your
Affiant was told they could not provide the requested. information.

16. On November 29, 2018, your Affiant was made aware that an

additional bomb hoax e-mail message with a similar pattern as the other bomb hoax

7
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 9 of 13 PagelD 9

e-mail messages, was sent to Broward College in Fort Lauderdale, FL, on November
15,2018. Your Affiant obtained a copy of the e-mail message that was sent. After
examining the header information of the e-mail message, your Affiant discovered the
IP address utilized to send the e-mail message was 47.199.88.76. The e-mail
message was sent to “Central-admissions@broward.edu” at 14:21:57 UTC. Your
Affiant discovered the e-mail message geo-located to Sarasota, Florida, and the IP
address was owned by the ISP Frontier Communications. Below is the bomb hoax
e-mail message that was sent from the e-mail address of
“fvkefrt+Ssqz4sfztbf2w@guerrillamail.com:”

Several other blackbloc members and I have placed bombs in residential

homes and hidden areas near your schools. We decided not to detonate them

yesterday but we will for certain set off 7 of our 52 home school bombs if no

one warns the police about blackbloc within 3.5 hours from the time these e-

mails stop. Our bombs contain heavy nerve gases and have enough PSI to

reach 6.39 miles. You have a few warnings to start clearing your state's
schools and if we do not hear about it at least 7 of our bombs go off destroying

3 schools total.

17. Your Affiant served Frontier Communications with a Grand Jury
Subpoena requesting subscriber information for the IP address of 47.199.88.76, and
on December 7, 2018, Frontier Communications responded with the following
subscriber information:

E-mail Address: thebranhams7@frontier.com

Customer Name: Michael Branham

Account Address: 5633 Aaron Court, Sarasota, FL 34232

Telephone Number: 941-923-8695
Connect Date: 05-19-2011
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 10 of 13 PagelD 10

18. On December 20, 2018, your Affiant made contact with Digital Ocean
in reference to the above listed IP address, 47.199.88.76. Digital Ocean confirmed
that the IP address has been logged in on one of Innovative Connecting’s servers in
the past (the VPN company), indicating the individual utilizing the IP address has
also used the same VPN service that was used to send the other bomb hoax e-mail
messages.

19. On January 18, 2019, a search warrant was signed by Judge Mac R.
McCoy authorizing a search of the residence located at 5633 Aaron Court, Sarasota,
FL, 34232, and authorizing the seizure and further search of computers, cell phones,
and other electronic devices located in the residence (M.D.F.L. Case No. 2:19-myj-
1006-MRM).

20. On January 22, 2019, the search warrant was executed at 5633 Aaron
Court, Sarasota, FL, 34232. During the search warrant, numerous electronic items
were seized, including an Apple iPhone 7 (S/N C7CXRIAEHG6X) (the “iPhone”),
identified as belonging to BRANHAM, a resident of 5633 Aaron Court, Sarasota,
FL, 34232. BRANHAM was in possession of the iPhone when encountered by
agents executing the search warrant, he provided agents with a passcode to access
the phone, and he told agents he was the only person who used that particular
iPhone. Through interviews conducted during the execution of the search warrant
and on-scene digital forensic previews conducted of the iPhone, Branham was

identified as the likely sender of the bomb hoax e-mail messages being investigated.
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 11 of 13 PagelD 11

21. A subsequent digital forensic examination of the iPhone revealed
numerous digital forensic artifacts in support of BRANHAM having utilized his
_ Phone to send the bomb hoax e-mail messages being investigated. Notably, three
bomb hoax messages typed in the “notes” application on his iPhone were identical in
wording to bomb hoax tip submissions and an e-mail message that had recently been
sent to (1) the FBI’s National Threat Operations Center (NTOC) on January 14,
2019, (2) the Manatee County (FL) School District on January 19, 2019, and (3) Los
Angeles Regional Crime Stoppers on January 21, 2019.

22. The bomb hoax online tip submission that had been sent to the FBI’s
NTOC via tips.fbi.gov on or about January 14, 2019, read as follows:

I have placed bombs at various police stations including 475 S 300 E Salt Lake

City, Utah, 84111, 10000 Centennial Parkway #111, Sandy, Utah 84070.

There is more in residents houses near other police stations also. I will set off

at least 70 of these bombs in the next 5 hours if someone does not have a news

radio station mention the massacre of the Mormons. Hurry up or many people

WILL be killed!
This exact verbiage was located in the “notes” application on BRANHAM’s iPhone,
and the created date and time of this message on BRANHAM’s iPhone was January
14, 2019 at 6:07:00 PM EST. The IP address utilized to submit the tip was
“162.220.220.61.” Your Affiant’s investigation revealed that this IP address was
owned by ANEXIA, Inc. and leased to a company called IAC Search and Media

Europe, Ltd. This company is the owner of the Apalon VPN application that was

discovered to be installed on BRANHAM’s iPhone.

10
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 12 of 13 PagelD 12

23. The bomb hoax e-mail sent to the Manatee County (FL) School District
(“eubanksj@manateeschools.net “) on or about January 19, 2019, read as follows:

I AM WITH ANTIFA I HAVE PLACED BOMBS NEAR JAILS, COURTS

AND SCHOOLS IN SARASOTA, MANATEE, AND BRADENTON

COUNTIES IN THE PAST 2 DAYS. THERE ARE 70 BOMBS TOTAL

AND ENOUGH TO KILL 1,118 PEOPLE. WE HIVE YOU 6 AND A

HALF HOURS TO CLEAR EVERY MENTIONED FACILITY IN THESE

COUNTIES OR SOME OF THE BOMBS ARE GOING OFF AND
PEOPLE WILL BE KILLED.

This exact verbiage was located in the “notes” application on BRANHAM’s iPhone
with one exception: the message on BRANHAM’s iPhone states “WE HIVE YOU 6
AND A HALF HOURS,” whereas the bomb hoax e-mail message sent to the
Manatee County (FL) School District states, “WE HIVE YOU 7 HOURS.”
The created date and time of this message on BRAHAM’s iPhone was January 18,
2019 at 8:17:51 PM EST.
24. The bomb hoax online tip submission! sent to Los Angeles Regional
Crime Stoppers on or about January 21, 2019, read as follows:
My name is Scott Gotlieb J am in Woodland Hills, CA I am with ISIS. We
have set 501 bombs near courts, jails, and schools throughout California the
past year with radiuses of 2-7mi. We are setting 11 of them off this morning if
someone does not come to my house and trade me $15,000 for my PC and cell
phone detonators. HURRY UP.

This exact verbiage was located in the “notes” application on BRANHAM’s iPhone,

and the created date and time of the message on BRANHAM’s iPhone was January

 

' This online tip submission to the Los Angeles Regional Crime Stoppers had actually been electronically
submitted multiple times on January 21, 2019, including at 12:51:28 AM EST, at 12:51:57 AM EST, at
1:02:30 AM EST, and at 1:03:04 AM EST.

11
Case 2:19-mj-01133-MRM Document1 Filed 10/22/19 Page 13 of 13 PagelD 13

21, 2019 at 12:42:06 AM EST. The IP address utilized to submit the tip was
“162.243.160.71.” Your Affiant’s investigation revealed that this IP address was
owned by Digital Ocean, Inc. and leased to HiMobi Tech Ltd. A forensic review of
BRANHAM’s iPhone revealed numerous IP addresses in a “vpn.sqlite” database
that are similarly owned by Digital Ocean and leased to HiMobi Tech Ltd.
CONCLUSION

25. Based upon the above information, probable cause exists to believe that
BRANHAM has committed violations of 18 U.S.C. § 844(e) (Making Threats Using
an Instrument of Interstate Commerce) in the Middle District of Florida between
January 14, 2019 and January 21, 2019. Thus, your affiant respectfully requests that

this court authorize a criminal complaint against BRANHAM.

Respectfully submitted,

CHRISTOPHER TISSOT
Task Force Agent
FBI

Subscribed and sworn to before me
on October 2¢ , 2019.

My /

MAC R. MCCOY
UNITED STATES MAGISTRATE JUDGE

12
